                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 MICHAEL LOUIS RAMSEY, JR.,                     )
                                                )
              Plaintiff,                        )
                                                )
 v.                                             )       No.    3:20-CV-486-DCLC-HBG
                                                )
 KNOX COUNTY SHERIFF’S OFFICE                   )
 JAIL AND FACILITIES and                        )
 TENNESSEE DEPARTMENT OF                        )
 CORRECTIONS,                                   )
                                                )
              Defendants.                       )

                                    JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith:

       1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] is GRANTED;

       2. Plaintiff is ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
          fee to the Clerk in the manner set forth in the accompanying memorandum opinion;

       4. The Clerk is DIRECTED to provide a copy of the memorandum opinion and this order
          to the custodian of inmate accounts at the institution where Plaintiff is now confined
          and the Court’s financial deputy;

       5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
          upon which relief may be granted under § 1983;

       6. Accordingly, this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
          1915(A);

       7. Because the Court CERTIFIED in the memorandum opinion that any appeal from this
          order would not be taken in good faith, should Plaintiff file a notice of appeal, he is
          DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App.
          P. 24; and

       8. The Clerk is DIRECTED to close the file.

       SO ORDERED.




Case 3:20-cv-00486-DCLC-HBG Document 6 Filed 11/16/20 Page 1 of 2 PageID #: 33
       ENTER:

                                    s/Clifton L. Corker
                                    United States District Judge


 ENTERED AS A JUDGMENT:

 ___s/John Medearis___________
     CLERK OF COURT




                                       2

Case 3:20-cv-00486-DCLC-HBG Document 6 Filed 11/16/20 Page 2 of 2 PageID #: 34
